The conviction is for the offense of possession of an alcoholic beverage containing more than one-half of one per cent of alcohol by volume, to-wit: beer to which no tax stamp was affixed showing the payment of the tax due to the State of Texas as required by law. Upon her trial, she was convicted and her punishment was assessed at a fine of $100.00.
Appellant brings forward a number of complaints which cannot be properly appraised for the reasons hereinafter stated. We find incorporated in the transcript what purports to be a statement of the facts. This is a violation of Section 2 of Article 760, C. C. P. Therefore, the same cannot be considered. In the absence of a statement of facts, we cannot determine her contention, that the evidence is insufficient to sustain her conviction, nor can we properly appraise her bills of exception.
The complaint and information seem to be sufficient to charge the offense. Therefore, the court did not err in overruling her motion to quash the same, nor did the court err in declining to sustain her motion to transfer the case to the United States District Court.
Finding no error, the judgment of the trial court is affirmed.
Opinion approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.